 

 

FIRST AMENDMENT TO SECOND AMENDED AND

RESTATED CREDIT AGREEMENT

 

THIS FIRST AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT
(“Amendment”) is entered into as of July 8, 2010, by and among Exopack Holding
Corp., a Delaware corporation (“Holdings”), Exopack, LLC, a Delaware limited
liability company (“Exopack Op Co”), Cello-Foil Products, Inc., a Michigan
corporation (“Cello-Foil” and together with Exopack Op Co and any other Credit
Party (as defined in the Credit Agreement) that is approved by the US Lenders
(as defined in the Credit Agreement) to be a US Borrower hereunder, each,
individually, a “US Borrower” and, collectively and jointly and severally, the
“US Borrowers”), and Exopack-Newmarket, Ltd., an Ontario corporation (“Exopack
Canada”), Exopack Performance Films Inc., an Ontario corporation (“Performance
Films”, and together with Exopack Canada and any other Credit Party (as defined
in the Credit Agreement) that is approved by the Canadian Lenders (as defined in
the Credit Agreement) to be a Canadian Borrower hereunder, each, individually, a
“Canadian Borrower” and, collectively and jointly and severally, the “Canadian
Borrowers”, and together with the US Borrowers, each individually a “Borrower”
and collectively (but not jointly and severally) the “Borrowers”), the other
persons signatory hereto as Credit Parties, the Lenders signatory hereto,
General Electric Capital Corporation, a Delaware corporation, in its capacity as
US Agent for the US Lenders (“US Agent”), and GE Canada Finance Holding Company,
a Nova Scotia unlimited company, in its capacity as Canadian Agent for the
Canadian Lenders (“Canadian Agent”, and together with the US Agent, each
individually, an “Agent” and collectively, the “Agents”).

 

RECITALS

 

A.        Borrowers, the other Credit Parties signatory thereto, the Lenders
signatory thereto from time to time and Agents are parties to that certain
Second Amended and Restated Credit Agreement, dated as of July 2, 2010 (the
“Credit Agreement”).

 

B.        Borrowers have requested that Requisite Lenders amend the Credit
Agreement in certain respects and Requisite Lenders have agreed to amend the
Credit Agreement, subject to the terms and conditions hereof.

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants
hereinafter contained, and intending to be legally bound, the parties hereto
agree as follows:

 

A.        AMENDMENTS

 

1.                  Amendment to Section 5.4(g).  Section 5.4(g) of the Credit
Agreement is amended by replacing such Section in its entirety with the
following:

 

(g)        Guaranties by Exopack Holdings, any Borrower or any of its
Subsidiaries of the Senior Notes and the Bemis Debt, so long as each such entity
guarantees the Obligations hereunder;

 

2.                  Amendment to Section 5.9.  Section 5.9 of the Credit
Agreement is amended by replacing the introductory sentence of such Section 5.9
in its entirety with the following:

 

--------------------------------------------------------------------------------

 

 

 

Exopack Holdings shall not engage in any business activity other than its
ownership of the Stock of its Subsidiaries and its performance of the Related
Transaction Documents and the Bemis Debt Agreement.  The Credit Parties shall
not and shall not cause or permit their Subsidiaries to directly or indirectly
engage in any business other than businesses of the type described on Schedule
5.9.

 


B.        CONDITIONS TO EFFECTIVENESS


 


NOTWITHSTANDING ANY OTHER PROVISION OF THIS AMENDMENT AND WITHOUT AFFECTING IN
ANY MANNER THE RIGHTS OF THE LENDERS HEREUNDER, IT IS UNDERSTOOD AND AGREED THAT
THIS AMENDMENT SHALL NOT BECOME EFFECTIVE, AND THE BORROWERS SHALL HAVE NO
RIGHTS UNDER THIS AMENDMENT, UNTIL AGENTS SHALL HAVE RECEIVED THE FOLLOWING:

 


(A)        DULY EXECUTED SIGNATURE PAGES TO THIS AMENDMENT FROM THE REQUISITE
LENDERS, BORROWERS, AGENTS AND EACH CREDIT PARTY; AND

 

(b)        payment of all fees and expenses of Agents and the Lenders owing as
of the date hereof, including all reasonable fees and expenses of counsel to
Agents and the Lenders.

 

C.        REPRESENTATIONS

 

Each Credit Party hereby represents and warrants to Lenders and Agents that:

 

1.         The execution, delivery and performance by such Credit Party of this
Amendment (a) are within such Credit Party’s power; (b) have been duly
authorized by all necessary corporate, limited liability company or limited
partnership action; (c) are not in contravention of any provision of such Credit
Party’s certificate of incorporation or bylaws or other organizational
documents; (d) do not violate any law or regulation, or any order or decree of
any Governmental Authority; (e) do not conflict with or result in the breach or
termination of, constitute a default under or accelerate any performance
required by, any indenture, mortgage, deed of trust, lease, agreement or other
instrument to which such Credit Party or any of its Subsidiaries is a party or
by which such Credit Party or any such Subsidiary or any of their respective
property is bound; (f) do not result in the creation or imposition of any Lien
upon any of the property of such Credit Party or any of its Subsidiaries other
than those in favor of Agents, on behalf of itself and the Lenders, pursuant to
the Loan Documents; and (g) do not require the consent or approval of any
Governmental Authority or any other Person;

 

2.         This Amendment has been duly executed and delivered for the benefit
of or on behalf of each Credit Party and constitutes a legal, valid and binding
obligation of each Credit Party, enforceable against such Credit Party in
accordance with its terms except as the enforceability hereof may be limited by
bankruptcy, insolvency, reorganization, moratorium and other laws affecting
creditors’ rights and remedies in general; and

 

 

2

--------------------------------------------------------------------------------

 

 

3.         Both before and after giving effect to this Amendment, no Default or
Event of Default has occurred and is continuing as of the date hereof.

 

D.        OTHER AGREEMENTS

 

1.                  Continuing Effectiveness of Loan Documents.  As amended
hereby, all terms of the Credit Agreement and the other Loan Documents shall be
and remain in full force and effect and shall constitute the legal, valid,
binding and enforceable obligations of the Credit Parties party thereto.  To the
extent any terms and conditions in any of the other Loan Documents shall
contradict or be in conflict with any terms or conditions of the Credit
Agreement, after giving effect to this Amendment, such terms and conditions are
hereby deemed modified and amended accordingly to reflect the terms and
conditions of the Credit Agreement as modified and amended hereby. Upon the
effectiveness of this Amendment such terms and conditions are hereby deemed
modified and amended accordingly to reflect the terms and conditions of the
Credit Agreement as modified and amended hereby.

 

2.                  Reaffirmation of Guaranty.  Each Guarantor consents to the
execution and delivery by Borrowers of this Amendment and the consummation of
the transactions described herein, and ratifies and confirms the terms of the
Guaranty to which such Guarantor is a party with respect to the indebtedness now
or hereafter outstanding under the Credit Agreement as amended hereby and all
promissory notes issued thereunder.  Each Guarantor acknowledges that,
notwithstanding anything to the contrary contained herein or in any other
document evidencing any indebtedness of Borrowers to the Lenders or any other
obligation of Borrowers, or any actions now or hereafter taken by the Lenders
with respect to any obligation of Borrowers, the Guaranty to which such
Guarantor is a party (i) is and shall continue to be a primary obligation of
such Guarantor, (ii) is and shall continue to be an absolute, unconditional,
continuing and irrevocable guaranty of payment, and (iii) is and shall continue
to be in full force and effect in accordance with its terms.  Nothing contained
herein to the contrary shall release, discharge, modify, change or affect the
original liability of any Guarantor under the Guaranty to which such Guarantor
is a party.

 

3.                  Acknowledgment of Perfection of Security Interest. Each
Credit Party hereby acknowledges that, as of the date hereof, the security
interests and liens granted to Agents and the Lenders under the Credit Agreement
and the other Loan Documents are in full force and effect, are properly
perfected and are enforceable in accordance with the terms of the Credit
Agreement and the other Loan Documents.

 

4.                  Effect of Agreement.  Except as set forth expressly herein,
all terms of the Credit Agreement, as amended hereby, and the other Loan
Documents shall be and remain in full force and effect and shall constitute the
legal, valid, binding and enforceable obligations of the Borrower to the Lenders
and Agents.  The execution, delivery and effectiveness of this Amendment shall
not, except as expressly provided herein, operate as a waiver of any right,
power or remedy of the Lenders under the Credit Agreement, nor constitute a
waiver of any provision of the Credit Agreement.  This Amendment shall
constitute a Loan Document for all purposes of the Credit Agreement.

 

5.                  Governing Law.   This Amendment shall be governed by, and
construed in accordance with, the internal laws of the State of New York and all
applicable federal laws of the United States of America.

 

3

--------------------------------------------------------------------------------

 

 

 

6.                  No Novation.  This Amendment is not intended by the parties
to be, and shall not be construed to be, a novation of the Credit Agreement and
the other Loan Documents or an accord and satisfaction in regard thereto.

 

7.                  Costs and Expenses.  Borrowers, jointly and severally, agree
to pay on demand all costs and expenses of Agents in connection with the
preparation, execution and delivery of this Amendment, including, without
limitation, the reasonable fees and out-of-pocket expenses of outside counsel
for Agent with respect thereto.

 

8.                  Counterparts.  This Amendment may be executed by one or more
of the parties hereto in any number of separate counterparts, each of which
shall be deemed an original and all of which, taken together, shall be deemed to
constitute one and the same instrument.  Delivery of an executed counterpart of
this Amendment by facsimile transmission, Electronic Transmission or containing
an E-Signature shall be as effective as delivery of a manually executed
counterpart hereof.

 

9.                  Binding Nature.  This Amendment shall be binding upon and
inure to the benefit of the parties hereto, their respective successors,
successors-in-titles, and assigns.

 

10.              Entire Understanding.  This Amendment sets forth the entire
understanding of the parties with respect to the matters set forth herein, and
shall supersede any prior negotiations or agreements, whether written or oral,
with respect thereto.

 

[remainder of page intentionally left blank; signature pages follow]

 

 

 



 

4

--------------------------------------------------------------------------------

 

 

            IN WITNESS WHEREOF, this Amendment has been duly executed as of the
date first written above.

 

EXOPACK, LLC

 

By: /s/ Jon Heard______________________
Name: Jon Heard

Title: CFO

 

 

CELLO-FOIL PRODUCTS, INC.

 

By: /s/ Jon Heard______________________
Name: Jon Heard

Title: CFO

 

EXOPACK-NEWMARKET, LTD.

 

By: /s/ Jack Knott_____________________
Name: Jack Knott

Title: Chairman and CEO

 

 

exopack PERFORMANCE FILMS INC.

 

By: /s/ Jack Knott_____________________
Name: Jack Knott

Title: Chairman and CEO

 

 

CREDIT PARTIES:

 

EXOPACK HOLDING CORP.

 

By: /s/ Jon Heard______________________
Name: Jon Heard

Title: CFO

 

                                                                        EXOPACK
KEY HOLDINGS, LLC

 

                                                                        By:  /s/
Jon Heard_____________________

                                                                        Name: 
Jon Head

                                                                        Title: 
CFO

 

                                                                                                                       
S-1

 

--------------------------------------------------------------------------------

 

 

                                                                        TPG
GROUP HOLDING CORP.

 

                                                                        By:  /s/
Jon Heard_____________________

                                                                        Name: 
Jon Head

                                                                        Title: 
CFO

 

 

                                                                        TPG
ENTERPRISES, INC.

 

                                                                        By:  /s/
Jon Heard_____________________

                                                                        Name: 
Jon Head

                                                                        Title: 
CFO

 

 

                                                                       
CELLO-FOIL HOLDING CORP.

 

                                                                        By:  /s/
Jon Heard_____________________

                                                                        Name: 
Jon Head

                                                                        Title: 
CFO

 

 

TPG (US), INC.

 

                                                                        By:  /s/
Jon Heard_____________________

                                                                        Name: 
Jon Head

                                                                        Title: 
CFO

 

                                                                       
EXOPACK-THOMASVILLE, LLC

 

                                                                        By:  /s/
Jon Heard_____________________

                                                                        Name: 
Jon Head

                                                                        Title: 
CFO

 

                                                                       
EXOPACK-HEBRON, L.L.C.

 

                                                                        By:  /s/
Jon Heard_____________________

                                                                        Name: 
Jon Head

                                                                        Title: 
CFO

 

                                                                       
EXOPACK-ONTARIO, INC.

 

                                                                        By:  /s/
Jon Heard_____________________

                                                                        Name: 
Jon Head

                                                                       Title:  
CFO

                                                                                                                                
S-2

 

--------------------------------------------------------------------------------

 

 

                                                                       
EXOPACK-TECHNOLOGY, LLC

 

                                                                        By:  /s/
Jon Heard_____________________

                                                                        Name: 
Jon Head

                                                                        Title: 
CFO

 

 

THE PACKAGING GROUP (CANADA) CORPORATION

 

By: /s/ Jack Knott_____________________
Name: Jack Knott

Title: Chairman and CEO

 

 

                                                                        Exopack
Advanced Coatings, LLC

 

                                                                        By:  /s/
Jon Heard_____________________

                                                                        Name: 
Jon Head

                                                                        Title: 
CFO

 

 

Intelicoat Technologies Image Products Matthews LLC

 

                                                                        By:  /s/
Jon Heard_____________________

                                                                        Name: 
Jon Head

Title:  CFO

                                                                                                                              
S-3

 

--------------------------------------------------------------------------------

 

 

GENERAL ELECTRIC CAPITAL

CORPORATION, as US Agent, US L/C Issuer, a

US Tranche A Lender and a US Tranche A1 Lender

 

By: /s/ Jack E. Morrone______________________

Name:  Jack E. Morrone

Title:    Its Duly Authorized Signatory

 

 

GE CANADA FINANCE HOLDING

COMPANY, a Nova Scotia unlimited liability

company, as Canadian Agent, Canadian L/C Issuer,

a Canadian Tranche A Lender and a Canadian

Tranche A1 Lender

 

By:  /s/ Italo Fortino________________________

Name:  Italo Fortino

Title:    Its Duly Authorized Signatory

                                                                                                                                       
S-4

 

--------------------------------------------------------------------------------

 